OQ`IO\\/\-D~L¢JN_»

u\v-J>-h~bl`-m.;>.;>-l>J=~.l:.wwwwwwb)wwwr~JNNNNNNNNN-_--‘»-------‘---
-»O\ooo\lo\v\.;>wt->-O\coo\!o\u\.l>wt\l»-Ocoo\lO\u\-ldwt\.>--O\Doo\lo\m-AL»JN-O©

Case 2:18-cv-01623 Document 1 Filed 11/07/18 Page 1 of 9

THE HONORABLE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

UNIVERSAL MUSIC CORPORATION, No.
BLUE’S BABY MUSIC, DIRTY DRE
MUSIC, JAT CAT MUSIC PUBLISHING, COMPLAINT
INC., GOO EYED MUSIC, and
MILKSONGS,

Plaintiffs,
v.

DIVE IN, INC., TY FRANZER, and
ANTHONY JOHNSON,

Defendants.

 

 

 

Plaintiffs, by their undersigned attorneys, allege:

1. This is a suit for copyright infringement under 'l`itle 17 of the United States Code.

2. Plaintiffs allege three (3) causes of action for copyright infringement based on the
Defendants’ public performances of Plaintiffs’ copyrighted musical compositions SCHEDULE
A, annexed to the Complaint, sets forth in summary form the allegations hereinafter made With
respect to the Plaintiffs, their copyrighted musical compositions, and Det"endants’ acts ot"

infringement

Perkins Coic LLP
COMPLAINT (NO` __) _ l 1201 Third Avenuc, Suite 4900

Seaule, WA 98101-3099
Phone: 206.359.8000
LEGAL141829833.2 Pa"‘: 206'359'9000

 

OQ\IO\U\-lhwl\.)--

 

Case 2:18-cv-01623 Document 1 Filed 11/07/18 Page 2 of 9

PARTIES

3. The Plaintiffs named in Column 2* are the owners of the copyrights in the works
listed in Column 3, and are properly joined in this Complaint under Rule 20 of the Federal Rules
of Civil Procedure.

4. On information and belief, defendant Dive ln, Inc. (“Dive In”), is a corporation
organized under the laws of Washington, with a principal place of business at 4330 Dayton Ave.
N., Seattle, Washington 98103.

5. At all times hereinafter mentioned Dive In did, and still does, own, control, man-
age, operate, and maintain a place of business for public entertainment, accommodation,

amusement, and refreshment known as the High Dive, located at 513 North 36th Street, Seattle,

Washington 98]03.
6. Musical compositions were and are publicly performed at the High Dive.
7. On information and belief, defendant Ty Franzer (“Franzer”) is an individual with

a place of residence in Seattle, Washington.

8. On information and belief, defendant Anthony Johnson (“Johnson” and, together
with Dive ln and Franzer, the “Defendants”).

9. On information and belief, Franzer and Johnson were, and still are, principals,
directors, and/or officers of Dive ln.

lO. At all times hereinafter mentioned, Franzer and Johnson were, and still are,
responsible for the control, management, operation, and maintenance of the affairs of Dive ln.

11. At all times hereinafter mentioned, Defendants jointly had, and still have, the

right and ability to supervise and control the activities that take place at the High Dive, including

 

' All references to “columns” herein refer to the numbered columns set forth in SCHEDULE A.

_ Perkins Coic LLP
COMPLAINT (NO __-_) 2 1201 'l`hird Avenuc. Suite 4900

Scattl€. WA 981()1~3099
Phone: 206.359.8000
LEGALI_,H$Z%B_Z l"zuc: 206.359.9()00

 

oo`_\o\ui.bb-\N-

 

Case 2:18-cv-01623 Document 1 Filed 11/07/18 Page 3 of 9

the right and ability to supervise and control the public performance of musical compositions at
the High Dive.
12. Each Defendant derives a direct financial benefit from the public performance of

musical compositions at the l-Iigh Dive.

JURISDICTION AND VENUE

13. This Court hasjurisdiction pursuant to 28 U.S.C. § l338(a), and venue in this

District is proper pursuant to 28 U.S.C. § 1400(a).

FACTS AND BACKGROUND

14. The Plaintiffs are all members of the American Society of Composers, Authors,
and Publishers (“ASCAP”), a membership association that represents, licenses, and protects the
public performance rights of its more than 670,000 songwriter, composer, and music publisher
members

15. Each ASCAP member grants to ASCAP a non-exclusive right to license the
performing rights in that member’s copyrighted musical compositions On behalf of its
members, ASCAP licenses public performances of its members’ musical works, collects license
fees associated with those performances and distributes royalties to its members, less ASCAP’s
operating expenses

16. Since March 2012, ASCAP representatives have made more than sixty (60)

attempts to contact the Defendants, or their representatives agents, or employees to offer an
ASCAP license for the High Dive. ASCAP has contacted Defendants by phone, by mail, by

email, and in person.

Perkins Coie LLP
COMPLAINT (NO- __) _ 3 1201 rhird Avenuc, Suite 4900

Scattle, WA 98 |01-3099
Phonc: 206.359.80()0

 

m`lC\!Jl-l>b$[\.)-‘

unambprthJ=~J>J=»L»wwwwwwwwmt\)toNl\)t\.)Nt\)t\JNN-----»--------»
'-O\Doo\iost.n.£:~w\\.)--O\ooo\ichvilawN--O\Doo-.lO\\.n.::.wt\)-O\ooo`lo\u\.t>wl\)-O~.D

 

Case 2:18-cv-01623 Document 1 Filed 11/07/18 Page 4 of 9

17. Defendants have refused all of ASCAP’s license offers for the High Dive.

18. ASCAP’s various communications gave Defendants notice that unlicensed
performances of ASCAP’s members’ musical compositions at the High Dive constitute
infringement of ASCAP’s members’ copyrights in their musical works

19. Notwithstanding the foregoing, Defendants have continued to present public
performances of ASCAP’s members’ copyrighted music at the High Dive, including the
copyrighted works involved in this action, without permission, during the hours that the High

Dive is open to the public for business and presenting musical entertainment

CAUSES OF ACTION
COPYRIGHT INFRINGEMENT

20. Plaintifi`s reallege and incorporate by reference, as if fully set forth herein, the
allegations in paragraphs 1-19 above.

21. Each of SCHEDULE A’s three rows sets forth a cause of action for copyright
infringement against Defendants

22. The original musical compositions listed in Column 3 were created and written by
the persons named in Column 4.

23. Each composition was published on the dates stated in Column 5, and since the
date of publication has been printed and published in Strict conformity with 'l`itle 17 of the
United States Code.

24. The Plaintiffs named in each cause of action, including their predecessors in
interest, if any, complied in all respects with Title 17 of the United States Code, secured the

exclusive rights and privileges in and to the copyright of each composition listed in Column 3,

Perkins Coie LLP
COMPLAINT (NO~ ___) ~ 4 1201 rhird Avcnue, suite 4900

Seattlc, WA 98|0|-3099
Phonc: 206.359.8000

LEGAL|41829833.2 Fa.‘i§ 206.359.9()0()

 

OO\IQ\U\-li>b-lN-

t.nLn~I>JA-t=-I>-I`_.td-l>~b-t>.l>wu.)mb.»wwwwwwwi\)[~.dr\)r\)mmrqrqw_.._._._.._.._.._.._.._.._.
--O\DOC\!O\£J\~|LL»)N-O\OOC-.|O\V\bbJN'-‘O\OOQ~JG\m-wa_O\DOO`lO\U\-b~wN_-O\D

 

Case 2:18-cv-01623 Document 1 Filed 11/07/18 Page 5 of 9

and received from the Register of Copyrights a Certificate of Registration, identified as set forth
in Column 6.

25. On the dates specified in Column 7, Defendants infringed the copyright in each
composition named in Column 3 by featuring public performances of the compositions at High
Dive for the entertainment and amusement of the patrons attending said premises, and Defen-
dants threaten to continue such infringing performances

26. The public performances at the High Dive of the Plaintiffs’ copyrighted musical
compositions on the dates specified iii Column 7 were unauthorized: neither Defendants, nor any
of the Defendants’ agents Servants or employees nor any performer was licensed by, or
otherwise received permission from any Plaintiff, or any agent, servant, or employee of any
Plaintiff, to give such performances

27. ln undertaking the conduct complained of in this action, Defendants knowingly
and intentionally violated Plaintiffs' rights

28. The many unauthorized performances at the High Dive include the performances
of the three copyrighted musical compositions upon which this action is based.

29. At the times of the acts of infringement complained of, the Plaintiff named in
each cause of action was an owner of a valid copyright in the composition therein named.

30. The said wrongful acts of the Defendants have caused and are causing great injury
to the Plaintiffs, which damage cannot be accurately computed, and unless this Court restrains

the Defendants from the further commission of said acts, said Plaintiffs will suffer irreparable in-

jury, for all of which the said Plaintiffs are without any adequate remedy at law.

P k' c' LLP
COMPLAINT (NO~ __ ___ __) * 5 1201 '1‘1:1;<11;'1:¢11‘:::.81111¢ 4900

Scalllc. WA 98101-3099
Phone: 206.359.8000
LEGAL1411129833,2 Fax= 296-359-9009

 

D\QOQ-.|O\U\LWN-

U\UlAA-[d~$"-$¥-D-DJL-D~wawwwwwwwb)l\)h)i\)l\)Nl\)NNNl\)-‘_»»-‘-'-'_"-'-"-‘
--O\DO¢\!O\Ul-ldwl\)'-‘O\DOO-JO\!Jl.ldwl\.)-‘O\Dm\`|O\Lh¢l>bJN\-¢O\DDC\]O\LI\LWN-‘

 

Case 2:18-cv-01623 Document 1 Filed 11/07/18 Page 6 of 9

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray:

A. That Defendants and all persons acting under the direction, control, permission, or
authority of Defendants beenjoined and restrained permanently from publicly performing the
afore-mentioned compositions -- or any of them -- and from causing or permitting the said
compositions to be publicly performed at the High Dive, or in any business owned, controlled,
managed, operated or conducted by Defendants, and from aiding or abetting the public
performance of such compositions in any such place or otherwise

B. That Defendants be decreed to pay such statutory damages as to the Court shall
appearjust, as specified in 17 U.S.C. § 504(0)(1), namely, not more than Thirty Thousand
Dollars ($30,000) nor less than Seven Hundred Fifty Dollars ($750) in each cause of action
herein.

C. That Defendants be decreed to pay the costs of this action and that a reasonable
attorney's fee be allowed as part of the costs.

D. For such other and further relief as may be just and equitable

DATED this 7th day of November, 2018.

COMPLAINT (NO_ )_ 6 Perkins Coie LLP

1201 'l`hird Avcnuc, Suite 4900

Seattle. wA 98101-3099
Phonc: 206.359.8000
1,1:oA1_141829333.2 Fa’“ 206-359‘9000

 

OQ`JO\Lh-l>b)i\)--

 

Case 2:18-cv-01623 Document 1 Filed 11/07/18 Page 7 of 9

Coivii>LAiNT (No. ) _ 7

Ll`:'GAl.141829833.2

s/ Harry H. Schneider, Jr., WSBA No. 9404
s/ Heath Hvatt WSBA No. 54141
Harry H. Schneider, WSBA No. 9404
Heath L. Hyatt, WSBA No. 54141
Perkins Coie LLP

1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099

Telephone: 206.359.8000

Facsimile: 206.359.9000

E-mail: HSchneider@perkinscoie.com
E-mail: l-IHyatt@perkinscoie.com

A ttorneys for Plaintif)fs

 

Perkins Coie LLP

1201 Third Avcnuc_. Suite 4900

Seattle, WA 9810|-3099
Phone: 206.359.8000
Fax: 206.359.9000

 

Case 2:18-cv-01623 Document 1 Filed 11/07/18 Page 8 of 9

SCHEDULE A

Case 2:18-cv-01623 Document 1 Filed 11/07/18 Page 9 of 9

__m.v§mom¢_

 

e§_e>> seem

 

 

 

 

NEQ arm
ovoD tonom
M:om OZOm m>©w~

nw HOLBQO ooo-mo@ <L §§ § cash oo»~on_ EBD mH<HmMmErZ_ m©ZOmvE:Z .m

w gm woom UHWDZ
nw .BLSQO No@-o%-~ <L »m~ bmenom NE_Z somm_. wMDO> §§ Qm>m OOO .N

.UZH

OZHEm:mDm

2sz ,H<U H<_.

UHmDE

mMD \:.ED

O_mDE

>m<m marwqu

room .E ::. ZOE¢<MOMMOO

w~om 2sz
nw EQOBO ow©-¢vm-_ <L ccom "w_ EE. mich o.€=< ~w<>> mEH A<mzm>~ZtD .~
~=oEochE SQEsZ commo:nsm 2255 coEmoQEoU ,CEEQE cocu<
E>ocv~ sometimes wo QED _m£m:§ wo 330

e~o oHD we BQQEEOU

h 0 m v m m ~
mcEEoU

< uranium

